In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-13-00046-CR


                         GERALD RAY BARROW, APPELLANT

                                            V.

                           THE STATE OF TEXAS, APPELLEE

                              On Appeal from the County Court
                                    Hale County, Texas
                Trial Court No. 2012C-427, Honorable Bill Coleman, Presiding

                                      May 14, 2013

                             ORDER OF ABATEMENT
                   Before CAMPBELL and HANCOCK and PIRTLE, JJ.


       Appellant Gerald Barrow filed a notice of appeal challenging his conviction and

sentence for family violence assault causing bodily injury. He also filed in the trial court

a motion for new trial, and by order signed April 17, 2013, the trial court granted

appellant’s motion for new trial. In a letter to the parties, we questioned our continuing

appellate jurisdiction in the case. Appellant responded with a motion requesting we

abate the appeal until after the deadline for the State to file a notice of appeal from the
trial court’s order or the disposition of the State’s appeal. On May 3, 2013, the State

filed a notice of appeal. See State v. Barrow, No. 07-13-0147-CR.


      We therefore abate this appeal, case number 07-13-0046-CR, until reinstated by

order of this Court. See Mathews v. State, No. 05-11-00490-CR, No. 05-11-00491-CR,

No. 05-11-00492-CR, No. 05-11-00493-CR, 2013 Tex. App. Lexis 3089 (Tex.App.--

Dallas Mar. 21, 2013, n.p.h.) (mem. op., not designated for publication) (abating

defendant’s appeals during pendency of State’s appeals of orders granting new trials).


      It is so ordered.



                                               Per Curiam


Do not publish.




                                           2